
	

113 HRES 63 IH: Expressing support for designation of the first Saturday in October as “National Animal Rescue Day/Winslow’s Day” to create awareness, educate humans of the importance of adoption, and create a humane environment for any pet, including the importance of spaying and neutering of animals, and the encouragement of animal adoptions throughout the United States.
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Andrews submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  first Saturday in October as National Animal Rescue Day/Winslow’s
		  Day to create awareness, educate humans of the importance of adoption,
		  and create a humane environment for any pet, including the importance of
		  spaying and neutering of animals, and the encouragement of animal adoptions
		  throughout the United States.
	
	
		Whereas between 6,000,000 to 8,000,000 cats and dogs are
			 placed into shelters every year and between 3,000,000 and 4,000,000 are
			 euthanized;
		Whereas the United States has suffered a drastic economic
			 crisis that has left animals behind in abandoned homes to die or left on the
			 doorsteps of overpopulated shelters and rescues;
		Whereas a greater awareness of dog fighting and abuse
			 encourages these animals to be put to sleep or left for shelters or rescues to
			 rehabilitate them;
		Whereas there are between 4,000 to 6,000 animal shelters
			 throughout the United States in need of pet supplies, medical supplies,
			 blankets and towels, cleaning supplies, food, and educational materials about
			 owning a pet, as well as information on how to screen unqualified applicants
			 and provide the best pet match for a family;
		Whereas increased knowledge and awareness of animal rescue
			 programs throughout the United States will significantly reduce the number of
			 cats and dogs euthanized and reduce the number of animals returned to a shelter
			 who have been rescued;
		Whereas a National Animal Rescue Day/Winslow’s
			 Day will reduce the problem of pet overpopulation, provide animals with
			 good homes, and create awareness as well as financial and educational resources
			 for the problems animal shelters face each day;
		Whereas a National Animal Rescue Day/Winslow’s
			 Day would encourage homes for harmless animals like Winslow, a Basset
			 Hound who spent his first 8 months of life starved and confined in a cage so
			 small that his rear legs were unable to fully develop and then was placed in
			 multiple shelters before being adopted into a loving home; and
		Whereas the first Saturday in October would be an
			 appropriate day to designate as “National Animal Rescue Day/Winslow’s Day” and
			 celebrate it through events, festivals, or Pawtograph signings which will
			 increase revenues for shelters and pet adoptions: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of a “National Animal Rescue Day/Winslow’s Day” to create
			 awareness for animal rescue programs throughout the year and address the
			 challenge of overpopulation through continued spaying and neutering.
		
